Citation Nr: 0001278	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.   98-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the assignment of a higher evaluation for 
chronic back pain syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 to January 
1997.

This case comes before the Board of Veterans' Appeal (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the veteran was granted service connection for 
his chronic back syndrome and provided an initial evaluation 
10 percent disabling.

The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
has been developed.

2.  The veteran's service connected chronic back pain 
syndrome is manifested by back pain that goes down the right 
leg, scoliosis in the thoracic spine, and no obvious changes 
in the lumbar spine; it is not productive of more than slight 
limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 10 percent for 
the veteran's chronic back pain syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 
Part 4 §§ 4.40, 4.71a Codes 5286, 5289, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  It has not 
been shown that additional relevant evidence exists that is 
not of record.  The Board is satisfied that there is no 
further duty of VA to assist the veteran in the development 
of his claim under 38 U.S.C.A. § 5107 (West 1991).  

The Board must determine whether the weight of the evidence 
supports the veteran's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation assigned for service connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).

The veteran's enlistment examination in 1995 did not indicate 
that he was suffering from chronic back pain syndrome.

In March 1996, the veteran complained of having back pain for 
three months.  Service medical records indicated that he had 
full range of motion, pain, and slightly decreased strength 
on the right side, spasms, and tenderness to palpation of the 
right para spinous muscle.  The initial diagnosis was muscle 
strain.  

Service medical records from April 1996 indicated that he 
continued to have low back pain, in which he was treated by a 
chiropractor, medication, and therapy.  He was assessed to 
have musculoskeletal back pain.  An April 1996 radiologic 
report indicated that the veteran's thoracic spine had 
scoliosis.  

Service medical records from May 1996 indicated that the 
veteran was experiencing aching thoracic pain with a burning 
sensation that was worse on the right side.  He exhibited 
normal gait, posture, heel/toe/squat/rise, and Romberg.  
Forward flexion was at 80 degrees without any reversal of 
lumbar lordosis.  Extension was limited to 10 degrees.  
Lateral bending on the left and right was full and painless.  
He objected to palpation of the upper thoracic and lower 
cervical regions.  

Service medical records from July 1996 indicated that the 
veteran complained of pain in his lower right side that shot 
down to his left knee.  He also complained of frequent use of 
the restroom.  He had slightly narrowed gait; however, he 
performed the toe and heel walk normally, he had 5/5 
strength, and his neuro motor /sensory examination was intact 
throughout.

An August 1996 Medical Board examination report indicated 
that the veteran's gait was mildly slow upon examination, but 
otherwise normal.  Neuromuscular strength testing in all 
muscle groups of the upper and lower extremities was graded 
at 5/5.  Neurosensory examination was grossly normal in the 
upper and lower extremities.  Reflexes were 2+ and symmetric 
throughout.  There was no evidence of pathologic reflexes.  
There was diffuse, superficial tenderness to palpation in a 
nonatomic distribution throughout the upper mid and lower 
back.  There was well over reaction to palpation throughout 
the lower back.  There was no evidence of distraction or 
regional weakness or sensory change.  There was no evidence 
of nerve root tension by straight leg raises or cross leg 
raise testing.  Range of motion of the hips, knees, ankles, 
and upper extremity joints were entirely normal.  Nuclear 
medicine imaging studies were done of the thoracic and lumbar 
spines and there was no evidence of abnormal uptake.  He was 
diagnosed with chronic back pain syndrome.  In August 1996, 
the Medical Board recommended discharge from service.

Based on in service treatment of his chronic back pain 
syndrome, the RO granted service connection for chronic back 
pain syndrome, assigning him a 10 percent evaluation under 
Diagnostic Code 5292.  Under that diagnostic code, a 10, 20, 
or 40 percent rating is assigned for slight, moderate, or 
severe limitation of motion of the lumbar spine, 
respectively.  The Board finds that an increased evaluation 
in this case is not warranted.  Based on the evidence of 
record the veteran's chronic back pain syndrome can be 
analogized as slight limitation of motion of the lumbar 
spine.  

A November 1997 VA examination report indicated that the 
veteran complained of back pain and associated his back pain 
with shooting pain that went down the right leg, starting at 
the level of the back going to the level of the back of the 
knee.  He reported that it occurred probably once or twice a 
month.  Examination of his back showed that he had a little 
bit of scoliosis in the thoracic spine, but no obvious 
changes in the lumbar spine.  There was no focal tenderness 
or point of tenderness to percussion on the back.  Range of 
motion testing showed he was able to do forward flexion of 
the back to 75 degrees before experiencing pain and about 78 
degrees was his maximal limit.  He could perform back 
extension to 20 degrees.  He could perform left side flexion 
to 18 degrees, right sided flexion 25 degrees, left-sided 
rotation to 35 degrees, and right-sided rotation to 34 
degrees.  Each time he reached the limit of his movement he 
experienced pain.  There was no demonstrated weakness in 
either proximal or distal muscle groups of the lower 
extremities.  He had deep tendon reflexes that were 2 plus 
and bilateral and symmetric at the patella and ankle jerks.  
There was no obvious muscular atrophy of either leg or any 
noted abnormality.  A MRI was performed that indicated his 
spine was normal.  

Through written correspondence dated in April 1998, the 
veteran indicated that his chronic back pain syndrome was 
affecting his ability to sleep, increasing his pain while 
sitting or standing, and causing problems stretching as well 
as episodes of excruciating pain down the back of his right 
leg twice a month.  

VA medical records from March 1997 to November 1998 indicated 
that the veteran was experiencing low back pain.  The medical 
records do not indicate an increase in severity of chronic 
back pain syndrome.  

The Board has reviewed the entire record and finds that the 
veteran's chronic back pain syndrome results in no more than 
mild limitation in the lumbar spine.  The Board notes that 
based on his August 1996 medical board examination, VA 
examination in November 1997 and his VA medical records from 
March 1997 to November 1998 the veteran exhibits mild 
limitation of motion in his lumbar spine.
Thus, under Diagnostic Code 5292, the veteran is not entitled 
to a higher evaluation.  

Under Diagnostic Codes 5286 and 5289 a higher rating is 
warranted if there is complete bony fixation of the spine 
(Diagnostic Code 5286) or lumbar ankylosis (Diagnostic Code 
5289).  The veteran is not entitled to an additional 
evaluation under the above diagnostic codes, because there is 
no evidence of record that he has ankylosis.

It is recognized that disabilities of the musculoskeletal 
system are primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Functional impairment due to pain 
must therefore, be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Factors to consider, listed in 38 C.F.R. § 4.45, include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

The November 1997 VA examination report and VA medical 
records from March 1997 to November 1998 did indicate the 
veteran had some pain on movement, but those records did not 
indicate that he had excess fatigability, incoordination, 
swelling, deformity, atrophy of disuse, or other 
manifestations that might demonstrate additional functional 
impairment with his low back disability.  Thus, the veteran 
does not qualify for a higher evaluation under the DeLuca 
principles.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
veteran's claim and the veteran had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the rating schedular in this case 
is not inadequate, as it provides for ratings up to 40 
percent for disability for limitation of motion for the 
lumbar spine.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization or treatment for 
chronic back pain.  Nor is there objective evidence that the 
disorder otherwise so markedly interferes with employment as 
to render impractical the application of regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensated by application of regular schedular 
standards and that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

It is further noted that the Board has considered whether 
a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The August 1996 
medical board examination and VA medical records from 
March 1997 to November 1998 (including the November 1997 
VA examination report) do not indicate a change in 
symptomatology.  Thus, the record does not support 
assigning different percentage disability ratings during 
the period in question.  


ORDER

The assignment of a higher disability evaluation for chronic 
back pain syndrome is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

